PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DOWLING et al.
Application No. 16/309,810
Filed: 13 Dec 2018
For: COMPOSITIONS AND METHODS OF TREATING DRY EYE SYNDROME AND OTHER TRAUMATIZED NON-KERATINIZED EPITHELIAL SURFACES
:
:
:
:	DECISION ON PETITION
:            TO MAKE SPECIAL UNDER
:            37 CFR 1.102(c)(1)
:


This is a decision on the petition under 37 CFR 1.102(c)(1), filed February 9, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he or she has evidence that a joint inventor is 65 years of age or older.  Accordingly, the above-identified application has been accorded “special” status.

The application is being forwarded to the Technology Center Art Unit 3600 for action on the merits commensurate with this decision.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at 571-272-3814.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions